Order, Supreme Court, New York County (Paula Omanksy, J.), entered on or about August 17, 1999, which granted plaintiffs motion to vacate the action’s dismissal and restore the case to the calendar on certain conditions, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered May 5, 2000, withdrawn pursuant to the stipulation of the parties dated October 19, 2000.
Plaintiff demonstrated a reasonable excuse for the delay in moving to restore the action, a meritorious case, a lack of prejudice to defendants, and the absence of an intent to abandon the matter (see, Sanchez v Javind Apt. Corp., 246 AD2d 353). Taking the “ ‘over-all circumstances’ ” into account (Nicholos v Cashelard Rest., 249 AD2d 187, 190), the appealed order constituted a proper exercise of discretion. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.